DETAILED ACTION
Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new ground of rejection.  Specifically, a new reference Fujiki et al. is cited below who teach a positive electrode material and the ability to add the aluminum fluoride (for metal halide activation) as separate particles of a particular particle diameter 1.2 micron because such result in increased capacity retention.

	
Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (US Pub 2011/0020708 newly cited) in view of Toyama I et al. (US Pub 2016/0099460 cited in IDS).
In regard to claim 1, Fujiki et al. teach a positive electrode for a rechargeable i.e. secondary lithium battery, comprising: a positive electrode material layer including an active material, metal fluoride, binder and conductive material on a current collector (paragraph [0099]);  
wherein the positive electrode layer comprises an NMC based positive active material described in paragraphs [0025-0034] - lithium cobalt nickelate with some amount of Mn, which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness, see MPEP 2144.05, wherein the metal fluoride includes an AlF3 particles with a particle diameter of 1.2 micron in a concentration such as 2.3333 weight percent (see paragraph [0168-0169] - Co:Al atomic ratio = 98:2; LiCoO2 has a molecular weight ~ 98 g/mol and AlF3 has a molecular weight of ~84 g/mol; therefore 2 mol% Al = 2.3333 wt% Al, Table 1 Example 21) which is a physical mixture with the active material (paragraph [0095] - mixture of particles stirred at high speed).

a positive electrode layer on the current collector, and the desirability for the positive electrode layer to comprise a nickel-based positive active material represented by Compositional Formula (1): Li1+xNiyCozM1−x−y−zO2 (1), where x is a number satisfying a relation represented by an expression −0.12≦x≦0.2; y is a number satisfying a relation represented by an expression 0.7≦y≦0.9; z is a number satisfying a relation represented by an expression 0.05≦z≦0.3; and M is at least one element selected from the group consisting of Mg, Al, Ti, Mn, Zr, Mo, and Nb (which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness, see MPEP 2144.05 and paragraph [0023]) such as in Example 3 (paragraphs [0093-0096] - Li0.978Ni0.80Co0.10Mn0.10O2, and the BET specific surface area was 1.5 m2/g (paragraph [0096]) which includes a conductive material, and a binder (paragraphs [0056-0057]) because such demonstrates high charge-discharge cyclability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use a particular nickel rich cathode active material with an optimized BET specific surface are for the positive electrode of Fujiki et al. as such improves electrochemical cycling performance as taught be Toyama I et al.
In regard to claim 7, Fujiki et al. teach mixing with water in paragraphs [0082-0083]. Toyama I et al. teach the nickel-based positive active material is washed with water (paragraph [0025-0043]).  In any event, the limitations relating to the method of forming the product does not distinguish the claims from the prior art product (see MPEP 2113).
In regard to claim 11, Fujiki et al. teach a rechargeable lithium battery comprising: the positive electrode of claim 1; a negative electrode comprising a negative active material; and an electrolyte (figure 1, paragraphs [0045-0077] - lithium secondary battery).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. and Toyama I et al. as applied to claim 1, and further in view of Toyoma II et al. (WO 2017/057078 cited in IDS, a machine translation of which is of record).
In regard to claims 3-5, Fujiki and Toyama et al. teach the positive electrode of claim 1 but do not disclose the particular bimodal particle distribution required by these claims.  However, Toyama II et al. teach a similar nickel and cobalt oxide cathode active material for lithium ion batteries (see page 3 lines 106-150 of machine translation) and the desirability for the positive active material to be a mixture of a large-diameter active material having an average particle diameter (D50) in a range of about 6 to about 20 microns and a small-diameter active material having an average particle diameter (D50) in a range of about .1 to about 8 microns (the difference between D1-D2 is preferably 3 to 12 microns) wherein a mixing ratio of the large-diameter active material and the small-diameter active material is a weight ratio of about 70:30 to about 95:5 (see page 4 line 160-193) because such improves charge/discharge cycle characteristics by increasing packing density (page 3 lines 90-92).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include a bimodal particle distribution which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) in the positive electrode of Fujiki et al. and Toyama I et al. as such improves electrochemical cycling performance as taught by Toyama II et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723